*414Opinion by
Ekwall, J.
It was stipulated that the merchandise consists of tins of sardines in added sild oil, packed in cartons of 50 tins per carton; that the added sild oil was assessed at three-fourths of 1 cent per pound under section 2491 (a), as modified, supra, at 2.50 kilos per carton, being the amount of added sild oil per case of 100 tins; and that the added sild oil in the importation which is subject to the said tax is only 1.25 kilos per carton. Upon the agreed facts, it was held that the internal revenue tax should have been assessed on the basis of 1.25 kilos per carton, based upon a quantity of 50 tins.